Citation Nr: 0430233	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date prior to July 31, 
1998 for a grant of service connection for varicose veins of 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
for varicose veins of the left lower extremity, effective 
July 31, 1998.  


FINDINGS OF FACT

1.  On July 31, 1998 the RO received the veteran's formal 
claim of entitlement to service connection for varicose veins 
of the left lower extremity.  

2.  In a July 2001 rating decision which stemmed from the 
above claim, the RO granted service connection and a 10 
percent evaluation for varicose veins of the left lower 
extremity and assigned an effective date of July 31, 1998 for 
this award.


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 1998 for 
service connection for varicose veins of the left lower 
extremity have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  


There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Therefore, even if medical evidence pre-dated the 
claim that showed service connection was warranted for 
varicose veins of the left lower extremity, it is legally 
impossible to get an effective date any earlier than the date 
the reopened claim was ultimately received. 

Since the facts are not dispositive of the issue, no amount 
of development would allow the veteran to prevail.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided).  When drafting the VCAA, Congress observed that 
it is important to balance the duty to assist against the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  146 CONG. REC. S9212 (Daily Ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see generally Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); see also VAOPGCPREC 2-04; 69 
Fed. Reg. 25180 (2004).

Factual Background and Analysis

The history of the veteran's claim shows that he filed his 
original claim for VA compensation for varicose veins on July 
31, 1998.  His claims file contains no documentation of a 
formal or informal claim for VA compensation for this 
specific disability prior to this date.

The veteran's service medical records show no varicosities of 
his left lower extremity on pre-enlistment examination in 
April 1990.  According to the records, in August 1993 he 
sustained soft tissue injuries to both thighs during a 
military hazing that were referred to in the report as 
"blood stripes."  Ecchymosis, marked bruising, and edema 
were noted on the left lower extremity.  Follow-up treatment 
in February 1994 shows that slight ecchymosis was observed on 
the veteran's left lower extremity.  Otherwise, no 
varicosities were shown in his service medical records 
throughout his period of active duty.

Following the veteran's honorable discharge from service in 
July 1994, he filed a claim for VA compensation for a left 
knee disability and a bilateral ankle disability.  He did not 
mention anywhere in this claim that he was seeking VA 
compensation for varicose veins.  The report of an October 
1994 VA examination conducted pursuant to this claim shows 
with specificity that no varicose veins were noted at that 
time.

Thereafter, the veteran's claims file shows that he filed a 
claim for service connection for varicose veins of his left 
lower extremity on July 31, 1998.  Medical records associated 
with the claims file prior to this date do not show any 
diagnosis of varicose veins affecting his left lower 
extremity.

The report of a March 2001 VA medical examination shows that 
the veteran was diagnosed with spider varicosities involving 
the medial aspect of his left thigh which the examining 
physician related to the veteran's history of traumatic 
injury from the hazing incident in service in 1993.  Service 
connection and a 10 percent rating was granted for varicose 
veins of the left lower extremity by rating decision of July 
2001 with an effective date of July 31, 1998 for the service 
connection award.  The veteran appealed the effective date 
assigned and contends that he was misdiagnosed in prior 
medical examinations and that his varicose veins should have 
been detected earlier.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

When the veteran filed his claim for service connection for 
varicose veins of his left lower extremity on July 31, 1998, 
it was an original claim for this specific disability.  It is 
undisputed that the veteran did not file a claim for VA 
compensation for varicose veins of the left lower extremity 
prior to July 31, 1998.  Correct application of the 
aforementioned regulations supports the effective date of 
July 31, 1998 for the award of service connection for 
varicose veins of the left lower extremity, as this was the 
date of receipt of the veteran's original claim.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed before then.  

The veteran contends that his varicose veins were 
misdiagnosed in the medical examinations conducted prior to 
July 31, 1998, and that the examining physicians should have 
noted his varicosities much earlier.  The Board has reviewed 
the evidence and has found no basis to find factual error 
with regard to the medical conclusions presented in the prior 
examinations.  It also appears that the veteran is apparently 
implying that had he been diagnosed with left leg 
varicosities earlier than July 31, 1998, he would have filed 
a VA compensation claim for them.  This argument, however, is 
speculative and provides no basis to allow an earlier 
effective date.  

The effective date for service connection for the veteran's 
varicosities of the left lower extremity is July 31, 1998: 
the date on which VA received his original claim for VA 
compensation for this disability.  The veteran did not submit 
a claim for this disability at any time prior to then.  This 
date is clearly more than one year after his separation from 
active service in July 1994.  As such, there is simply no 
legal basis for an effective date earlier than July 31, 1998 
for the grant of service connection for varicosities of the 
left lower extremity.  In the present claim, it is the law 
and not the facts which are dispositive of the effective date 
issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Board thus concludes that an effective date earlier than July 
31, 1998 is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Therefore, the appeal must be denied.   


ORDER

An earlier effective date prior to July 31, 1998, for a grant 
of service connection for varicose veins of the left lower 
extremity is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



